316 F.2d 736
Andrew STEPHENS, Appellant,v.UNITED STATES of America, Appellee.
No. 20061.
United States Court of Appeals Fifth Circuit.
May 8, 1963.

Appeal from the United States District Court for the Northern District of Georgia; William Boyd Sloan, Judge.
James M. Roberts, Atlanta, Ga., for appellant.
Edgar L. Jenkins, Bobby C. Milam, Asst. U. S. Attys., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before RIVES, LEWIS*, and BELL, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction on a three count indictment charging unlawful possession and sale of non-tax-paid distilled spirits on two occasions, and carrying on the business of a retail liquor dealer while failing to pay the special tax required. Title 26 U.S.C.A. §§ 5205(a) (2), 5604(a) (1) and 5691(a).


2
It is clear from a consideration of the error assigned and the facts appertaining thereto that the charge of the District Court fairly and adequately covered the defense asserted. Therefore, the judgment appealed from should be and is


3
Affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation